Citation Nr: 0504730	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  98-10 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left (minor) hand.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1962 to August 
1965 and from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action that, 
among other things, denied entitlement to an evaluation in 
excess of 10 percent for residuals of a gunshot wound to the 
left hand.  In April 1998 and February 2000 the veteran 
appeared and gave testimony at RO hearings.  Transcripts of 
these hearings are in the claims folder.  

In April 2001 the Board decided 11 appealed issues, the Board 
found that the veteran had submitted new and material 
evidence to reopen a claim for service connection for 
hypertension, and remanded the issue of entitlement to an 
increased rating for the veteran's left hand disability to 
the RO for further development.

In January 2003, the RO granted service connection for 
coronary artery disease with hypertension.


FINDINGS OF FACT

Residuals of the veteran's gunshot wound of the left hand, 
the major extremity, are productive of no more than moderate 
disability in Muscle Group IX.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected residuals of a gunshot wound to left 
hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.72, Diagnostic Code 5309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, it is noted that in March 2003 and April 2004 
the RO sent the veteran letters that told him what evidence 
VA was responsible for obtaining, and what evidence he was 
responsible for.  The April 2004 letter specifically told him 
to submit relevant evidence in his possession.  The statement 
of the case and the supplemental statements of the case, 
explained to the veteran why his disability had been 
evaluated as it had, and furnished him with the criteria for 
rating his left hand disability.  This information served to 
inform him of the evidence needed to substantiate his claim.

The Pelegrini Court also held that VCAA notice should 
generally be provided prior to the initial adverse decision 
on the claim.  Pelegrini v. Principi, at 119-120.  However, 
the Court specified that its decision was not meant to 
invalidate decisions made prior to the November 9. 2000 
effective date of the VCAA.  The Court stated that "there is 
no nullification or voiding requirement [of RO decisions 
issued prior to VCAA notice] either explicit or implicit in 
this decision.  Id, at 120.  In those cases it was sufficient 
for the Board to ensure that proper notice was ultimately 
provided.  Id., at 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

As required by the VCAA, the veteran has been afforded a 
recent VA examination of his left hand that developed 
evidence relevant to his current claim.  Moreover, it does 
not appear from a review of the record that any clinical 
evidence relevant to the veteran's current claim for 
increased ratings for psychiatric disability is available, 
but not associated with the claims folder.  

Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current appellate claims 38 
U.S.C.A. § 5103A(a)(2).  Accordingly, the Board will proceed 
to adjudicate on the current record the veteran's current 
claim for an increased rating for his left hand disability.  

Factual Basis

The veteran's service medical records indicate that he is 
right handed.  He sustained an accidental self-inflicted 
gunshot wound to the left hand in September 1966.  The wound 
was debrided, and 5 days later was closed and sutured.  In 
late October 1966 the sutures were removed, and a splint was 
applied for one week.  Thereafter, the veteran undertook hand 
exercises.  In early November 1966 it was noted that the 
veteran would have some residual pain and stiffness in the 
wound.  The veteran received a limited physical profile due 
to his left hand injury, which limited use of the left hand.  

In late December 1966 it was reported that the veteran could 
not grasp strongly in the left hand.  In early May 1967 it 
was reported that the veteran's wound had healed, but was 
still painful with some bony deformity.  

On VA examination in May 1975 it was noted that the veteran 
complained that his left hand sometimes was painful.  He said 
that he could not make a fist and sometimes could not lift 
anything with the left hand.  Evaluation revealed a 3 
centimeter jagged, nontender scar on the dorsum of the left 
hand over the distal end of the third metacarpal bone.  There 
was also a 3.5-centimeter, linear, transverse scar on the 
palmar surface of the hand that extended from the second to 
fourth metacarpal bones.  Digital flexion and extension of 
the left hand was normal and the veteran could abduct and 
adduct the digits in a normal fashion.  There was a slight 
weakness of grip in the left hand.  No atrophy of the 
interossei muscle of the left hand was noted.  Wrist motion 
was all physiologic and arcs were normal.  No circulatory or 
neurological disturbance noted.  An X-ray revealed a well-
healed fracture with minimal deformity.  

In June 1975, the RO granted service connection for residuals 
of a gunshot wound to the left hand, and assigned a 10 
percent rating effective March 12, 1975.  

On VA examination in January 1998, the veteran complained of 
occasional discomfort if he gripped tightly.  Evaluation of 
the left hand revealed a 1/2 centimeter gunshot entrance wound 
on the dorsum, and a 1/2 centimeter exit wound on the palmar 
surface.  Both scars were non-tender, well healed, and 
without keloid formation.  There was full range of motion in 
the fingers.  Sensation in the fingers was intact.  

VA clinical records reflect occasional treatment in the late 
1990s and early 2000s for complaints of pain, diminished 
sensation, and stiffness in the left hand.  In June 200 the 
veteran complained of numbness in the 4th and 5th digits of 
the left hand.  It was reported that an earlier 
electromyographic study had revealed cubital tunnel syndrome.  
Evaluation revealed 4+/5 strength on abduction of the left 
hand digits.  The Tinel's sign was negative and there was 
diminished sensation in the 4th and 5th digits.  

In August 2001 the veteran was hospitalized by VA for 
complaints of severe pain and swelling in both wrists and in 
all the small joints of the fingers of both hands.  On 
physical evaluation the fingers of both hands were 
significantly swollen, as were the hands and wrists.  The 
hands were extremely tender on passive movement. The veteran 
was treated with medication and by discharge from the 
hospital there was no pain or swelling in the hands.  The 
discharge diagnoses included acute symmetrical inflammatory 
polyarthritis.  

During VA examination the veteran complained of constant, 
severe aching pain in the left hand that involved the dorsal 
aspect that was aggravated by hard grasping.  He also said 
that he had episodes of gouty arthritis in the left hand 
about once every three months and these episodes could last 
up to 15 days during which time he could hardly use the hand.  
Evaluation revealed an old, one-inch, small, curvilinear 
well-healed scar on the dorsum of the middle metacarpal.  The 
scar was non tender and not swollen.  He easily made a tight 
fist and he had 100 percent, non-painful motion in the wrist, 
hand, and fingers.  Grip strength was normal.  He had normal 
sensation in the hand, wrist, and fingers.  Normal capillary 
filling was noted.  The veteran wore no brace or splint and 
took no medication for his hand pain, although he did take 
medication for pain in the spine, knees, and ankles.  The 
examiner said that there were no flare-ups of his left hand 
gunshot wound residuals and there was no additional limited 
motion or function due to this disability.  An x-ray showed 
well healed fracture of the distal third metacarpal bone 
metaphysic described as well aligned.  There were no 
arthritic changes and no metallic bodies.  The diagnosis was 
well-healed fracture of the left third metacarpal secondary 
to gunshot wound with neurological or mechanical deficit.  

Legal Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The DeLuca Court 
instructed that in applying these regulations, VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2002); Fanning v. Brown, 
4 Vet. App. 225 (1993).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  38 C.F.R. § 4.25 (2002).

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities. Only one extremity is considered to be 
major and an individual is presumed to be right-handed unless 
there is evidence of left-handedness. 38 C.F.R. § 4.69 
(2002). In this case, the medical evidence of record clearly 
reflects that the veteran is right-handed. Thus, the rating 
for his left hand is based on the criteria for evaluating 
disabilities of the minor extremity.

The RO has assigned a 10 percent rating for injury to Muscle 
Group IX, the minor extremity. Muscle Group IX involves the 
muscles for the forearm, which act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements. Intrinsic muscles of the 
hand include the thenar eminence; short flexor opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; and 4 dorsal and 3 palmar interossei. 38 C.F.R. 
Part 4, Diagnostic Code 5309.

Under Diagnostic Code 5309 10 percent rating will be assigned 
for moderate muscle injury in either upper extremity. A 20 
percent evaluation is warranted where the injury to Muscle 
Group IX is moderately severe. 38 C.F.R. Part 4, Diagnostic 
Code 5309 (2004).  Diagnostic Code 5309 for rating the 
intrinsic muscles of the hand is followed by a note which 
indicates that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc. 
Such a disability is to be rated on limitation of motion, 
with a minimum rating of 10 percent.  

The criteria for evaluating muscle injuries are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection. (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. 
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring. (ii) History and 
complaint. Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements. (iii) Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side. Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. (iii) Objective 
findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile. (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile. 
38 C.F.R. § 4.56 (2004).  

During the pendency of this appeal, the rating criteria that 
pertain to scars were revised, effective August 30, 2002.  
Thus, the old criteria apply to the period before and after 
August 30, 2002, while the new criteria are applicable only 
to the period beginning on August 30, 2002. Kuzma v. 
Principi, 16 Vet. App. 140 (2002); VAOPGCPREC 7-2003 (2003), 
69 Fed. Reg. 25,179 (2004).  

Under the old criteria, the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7804 (2002) provide for a 10 percent 
rating for scars that are superficial, tender and painful on 
objective demonstration or are poorly nourished and 
repeatedly ulcerated.  Other scars are rated based upon 
limitation of function of affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).

Under the criteria for the evaluation of scars that came into 
effect on and after August 30, 2002.  Scars, other than head, 
face, or neck, that are deep or that cause limited motion are 
rated as follows: area or areas exceeding 144 square inches 
(929 sq. cm.) are rated as 40 percent disabling; area or 
areas exceeding 72 square inches (465 sq. cm.) are rated as 
30 percent disabling; area or areas exceeding 12 square 
inches (77 sq. cm.) are rated as 20 percent disabling; and 
area or areas exceeding 6 square inches (39 sq. cm.) are 
rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic 
Code 7801. A deep scar is one associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 
7802. A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.

Scars that are superficial and painful on examination are 
rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic 
Code 7804. A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1.

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.  


Discussion  

It is noted that the evidence indicates that the veteran has 
full and normal motion in the fingers of his left hand on 
examination.  Since that is the case, the provisions of 
38 C.F.R. § 4.71(a) that pertain to finger amputations, 
limitation of motion, and ankylosis are not for application 
in this case.

There is no evidence that the veteran's injury resulted in 
any infection, sloughing of soft parts, or intermuscular 
scarring.  The veteran's scars have always been described as 
non-adherent.  Thus it does not appear that he had the type 
of injury described in the criteria for the moderately severe 
rating.  

The injury also did not require prolonged hospitalization.  
The service medical records show that he was hospitalized for 
18 days, and spent 18 days "subsisting elsewhere."  

The record shows that he was able to keep up with work 
requirements.  In this regard, he reported on the initial VA 
examination in May 1975 that he lost no time from work due to 
the hand injury.  There have been no subsequent reports that 
the disability interfered with his ability to keep up with 
work requirements.  He has reported occasional pain and 
weakness, but there is no evidence of such symptoms between 
1967 and 1975, or between 1975 and 1998.  Moreover, the 10 
percent evaluation for moderate disability, also contemplates 
that there would be consistent complaints of the cardinal 
signs or symptoms of muscle injury.

On the first post-service examination in May 1975, the 
veteran reported no treatment for the disability, and that it 
had caused him to miss no time from work.  The veteran 
reported only occasional symptoms (which were apparently not 
demonstrated on the examination).

Examinations have not revealed the findings indicative of a 
moderately severe injury.  There have been no findings of 
loss of deep fascia, muscle substance or normal resistance.  
There has been no reported loss of strength.  Subsequent to 
May 1967, all examinations have revealed essentially normal 
grip strength.

Recent examination has revealed normal and pain free motion 
and function in the left hand and fingers.  No circulatory, 
boney, or neurological dysfunction attributable to the 
veteran's left hand gunshot wound has been identified.  

Moreover, the veteran's scars on his left hand consequent to 
his service connected gunshot wound are very small, and are 
not tender or painful, poorly nourished or ulcerated.  Since 
that is the case neither the old or new criteria for the 
evaluation of scars would provide a basis for an increased 
disability evaluation for the veteran's left hand disability.  
The clinical evidence in this case indicates that the 
residuals of the veteran's left hand injury are no more than 
moderate in degree and are therefore adequately reflected by 
the 10 percent rating currently assigned under the provisions 
of Diagnostic Code 5309.  

Because the examinations and other clinical records do not 
show the findings needed for an increased evaluation, the 
Board finds that the weight of the evidence is against the 
claim, and that the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(a) (West 2002).  As just 
discussed, the veteran does not meet most, if any, of the 
criteria for the next higher evaluation.  Therefore, the 
disability most closely approximates the criteria for the 
current 10 percent evaluation.  38 C.F.R. § 4.7.



ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to the left hand is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


